Citation Nr: 1714877	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO denied service connection for hearing loss and tinnitus.  In June 2012, the Veteran filed a notice of disagreement (NOD) with the November 2011 decision.  The RO issued a statement of the case in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence (to include a statement from L.B., his significant other), waiving initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In August 2015, the Board granted service connection for tinnitus, and remanded the claim for service connection for bilateral hearing loss l to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a May 2016 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, his  appeal is now being en processed utilizing the paperless, electronic, Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A  remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted in the prior remand, the Veteran contends that his current hearing loss results from noise exposure during combat service in Vietnam while working on a tank and being exposed to gunfire.  Service treatment records include audiograms that appear to reflect a shift in pure tone thresholds, particularly at 4000 Hz, from entrance to discharge, and post service records reflecting testing results establishing current hearing loss disability for VA purposes.  Although an October 2011 VA examiner found no significant shift in pure tone thresholds during service, in the August 2015 remand, the Board requested further medical opinion on the hearing loss claim, to include based on consideration of the threshold shifts, and the Veteran's assertions as to in-service exposure, as to onset and continuity of symptoms diminished hearing. 

 Pursuant to the Board's remand, the Veteran was afforded a VA audiology examination in March 2016, at which time the examiner opined that the Veteran's diagnosed bilateral sensorineural hearing loss is not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner provided the following rationale:  "Although the Veteran's military occupational specialty (MOS) was Armor Recon, his separation hearing evaluation thresholds, in 1973 showed that his [hearing in both ears] was within normal limits, across the frequency range, for both clinical and VA purposes."  

In rendering his opinion, the examiner did not address the Veteran's statements with respect to diminished hearing while in service, as requested.  The examiner also did not address the validity of the Veteran's audiograms in his service treatment records (to include that reflecting testing at  separation), , as requested.  In this regard, the Board again points out that  in-service  audiograms seem to reflect a shift in pure tone  thresholds (particularly, at 4000 Hz), yet, at discharge, the Veteran's hearing appears to have been normal.  During the June 2015 hearing, the Veteran and his representative indicated that such testing  results may have been inaccurate.  The Veteran also testified that he did not remember having any hearing test conducted at the time of his separation from service.  

Accordingly, in light of the noted deficiencies, the Board finds that another remand of this matter is required to obtain adequate  medical opinion needed to properly adjudicate the remaining claim on appeal..  .  See Stegall, 11 Vet. App. at 271 .(compliance  with remand instructions is neither optional nor discretionary); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or to otherwise obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained). 

Also as emphasized in the prior remand, the Board reiterates that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, and given the questions raised about the validity of the audiometric testing results at separation, the fact that hearing was normal at separation, alone, should not serve as the sole basis for a negative opinion.   

On remand, the AOJ should  obtain an addendum opinion  by an audiologist or appropriate physician based on claims file review, if possible.  As current bilateral hearing loss disability is established , the AOJ should only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the professional designated to provide the addendum opinion,  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above  to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

With respect to VA treatment records, the Veteran testified during the June 2015 hearing that he was receiving continuous  treatment from the Medical Center (VAMC) in Salem, Oregon VA and its associated facilities, to include a May 2015 audiology visit.  The Board notes that records dated up to May 2015 have been associated with the claims file, but do not include records from the May 2015 audiology visit, and more recent treatment records likely may exist.  .  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Salem VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran from  May 2015 forward, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ  of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salem VAMC(and any associated facility(ies)),  all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include the record of a May 2015 audiology visit, and records since that date.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an audiologist or appropriate physician (preferably, one who has not previously examined the Veteran) an etiology opinion for his bilateral hearing loss.

Only arrange for the Veteran to undergo a VA audiology examination by an appropriate professional (audiologist or physician) if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion..  

The contents of the entire, electronic claims file (in VBMS, and Virtua VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to demonstrated current bilateral heating loss disability, the  audiologist or physician  should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post discharge year; or (c) is otherwise medically related to in-service injury or disease, , to particularly include acoustic trauma associated his is noise exposure from gunfire and tanks during combat service in Vietnam (conceded).  

In addressing the above, the audiologist or physician  must consider and discuss and the audiometric testing results contained in the Veteran's service treatment records, to include comment on the apparent upward shift in pure tone thresholds during service, as well as comment on the validity of such testing (to particularly include the separation audiogram showing normal hearing).  

The audiologist or physician  must also consider and discuss all lay assertions, to include the Veteran's  competent assertions as experiencing symptoms of diminished hearing in service, which have continued to o date; and as to not recalling undergoing audiometric testing at separation.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Notably, the absence of evidence of in-service hearing loss should not, alone, serve as the sole basis for a negative opinion.

Complete, clearly-stated rationale for the conclusions reached must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


